Title: Thomas Appleton to Thomas Jefferson, 4 September 1819
From: Appleton, Thomas
To: Jefferson, Thomas


					
						
							Leghorn
							4th September 1819—
						
					
					My last respects, Sir, were under date of the 23d of August, inclosing the receipt of mr & mad: Pini for the year’s interest paid to them, by the remittance made by you in may last, through mr Vaughan.—A few days Since, I receiv’d letters from the two Raggis, expressing their great contentment at their reception at monticello: all their letters have been deliver’d at Carrara.—a vessel Sailing in the course of the day, affords me only a few moments, from other unavoidable avocations, especially as our Como Stewart is now here, to recommend you, to oppose the plan of the younger Raggi to Send here for his brother, to proceed to the U. S—he is totally unfitting for your Service, from his general unbecoming and indecorous deportment in life; Should you have Occasion for other workmen, I can procure them, of talents & morality.—I do not now remember, if on other occasions, I mention’d to you, that I have an interest in a fine marble quarry at Carrara; as likewise, that I have the first workmen at my disposal. In the college you are now erecting you will be in want of a great number of chimney pieces, & other works in marble; I am in the Situation to furnish any works of architecture or Sculpture, and the chimney-pieces at certainly at a less price, than those made with you, even of the coarsest Stone.—there will be the greatest promptitude in the execution, & could be deliver’d you, before you are in readiness to erect them.—I offer what I am persuaded will be consistent with economy, at the Same time my Services in the faithful execution of the commission, however large.—
					
						Accept Sir, the renewal of my invariable respect & esteem
						
							Th: Appleton
						
					
				